DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 26, 38 and below is/are rejected under 35 U.S.C. 103 as being unpatentable over DO KR 2010096931 A in view of Cheung	US 20080037028 A1.
Regarding claims 1 Do teaches
Claim 16. (New) A method for enabling light detection and ranging (LiDAR) scanning, comprising:
at a centralized laser delivery system(fig. 5) 
receiving a laser signal having a first wavelength;(from 200 laser delivered to 410 splitter)
dividing the laser signal to generate a plurality of signals;(410 divides signal)
modulating(511, 510, 513 and 515 is modulator for first beam and 521, 520, 523 and 525) at least some of the plurality of signals, 
wherein at least two modulated signals have different encodings;(implicit two modulators if not inherent then at least obvious to modulate with different modulations in order to avoid interference or provide good differentiation between beams) and
delivering modulated signals and unmodulated signals, if any, to a plurality of LiDAR scanners(620, 650), 
but does not teach 
mounted on an object:
mounted on or in proximity to the object
wherein each of the plurality of signals is delivered to a respective LiDAR scanner of the plurality of LiDAR scanners.
delivering, via a plurality of optical fiber channels
and at the plurality of LiDAR scanners, detecting return signals received by the plurality of LiDAR scanners.
Although DO does not explicitly say that the system in mounted on the object it will be obvious to mount it on the object in order to provide mobility of the system as a whole. 
Regarding the limitation “wherein each of the plurality of signals is delivered to a respective LiDAR scanner of the plurality of LiDAR scanners” Examiner wants to note that this is just a simplification of the DO, instead of splitting the beam to multiple beams at points 430 and 440 one can use simple mirror to have only single beam associated with each path and then each spited and modulated beam will correspond to its own scanner. It is clear that the system may be modified to have as many beams in single line as desired. Therefore it is just obvious modification which would lead to obvious results by using single beam in each line one will achieve bigger intensity of that beam and therefore will be able to have larger distance screening. 
Also it is important to note that DO does not explicitly say LIDAR but rather calls it Laser direct imaging system . Lidar is laser imaging system which  measured the distance and therefore it will be obvious to use system by DO to perform LIDAR measurements as well in order to image 3D representation of the scene. 
On the other side Cheung teaches
The LIDAR system [0027-0028]
With beam splitter 52 going through plurality of fibers [0022] into the scanner system (56, 62, 66, 64, 80, 92, 994,96, 98)
and at the plurality of LiDAR scanners(98), detecting return signals received by the plurality of LiDAR scanners.[0024]
It is important to note that the scanner can be not only transmit scanner but rather a receive scanner or combination. In this scenario Examiner interpreted the scanner as the transmission +reception scanner , where reception part used according to [0024] in order to control the phase with respect to the reference beam.
Also Cheung talks about providing different codding to individual beams[0021](orthogonal codes in order to avoid the interference)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Do with teaching by Cheung in order to control the phase with respect to the reference beam. 


Claim 17, 27 (New) The method of claim 16, wherein each of the plurality of LiDAR scanners is disposed at a separate location of the object such that each of the plurality of LiDAR scanners is operative to scan a substantially different spatial range from another LiDAR scanner.(fig. 5)

Claim 18, 29 (New) The method of claim 16, wherein dividing the laser signal to generate the plurality of signals comprises:
dividing the laser signal to obtain a plurality of divided laser signals(410);
but does not teach
amplifying the divided laser signals to generate the plurality of signals.
Although Do does not explicitly teach amplifying the divided laser signals to generate the plurality of signals it is obvious to amplify each separate beam in order to take into account the signal strength loss occurred during the splitting and to provide enough power to the beam to scan long ranges. 

Regarding claims 20, 30 although DO does not explicitly teach
Claim 30. (New) The system of claim 26, wherein the modulator is configured to modulate at least some of the plurality of signals using one or more of on-off keying (OOK) encoding or pseudo random bit serial (PRBS) encoding.

Claim 20, 31 (New) The method of claim 16, wherein modulating at least some of the plurality of signals comprises:
modulating at least one of the plurality of signals using one or more of an amplitude modulation, a phase modulation, or a polarization modulation.
The modulations in claims are well known and therefore  it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Do to use either OOK or PRBS and amplitude or phase encoding in order to create different differentiatable beams. 


Claim 28. (New) The system of claim 26, wherein the splitter comprises a passive device including one or more of a beam splitter cube or a dichroic mirrored prism.(410)(obvious design choice to result required by Do)


Claim 36. (New) The system of claim 26, wherein the system is for use with a vehicle or integrated in the vehicle.(Obvious in order to provide vehicle lidar)


Claim 37. (New) The system of claim 26, wherein the mounting object where the system is disposed in or integrated with comprises at least one of:
a robot;
a building to enable security monitoring, wherein the plurality of LiDAR scanners are disposed at a plurality of locations of the building; and
a road to enable traffic monitoring, wherein the plurality of LiDAR scanners are disposed at a plurality of intersections or locations of the road.(obvious in order to for example to build robot vision and navigation.)


Claim 19  and below is/are rejected under 35 U.S.C. 103 as being unpatentable over DO KR 2010096931 A in view of JOHNSON	WO 02101408 A1.

Regarding claim 19 Do does not explicitly teach
Claim 19. (New) The method of claim 16, wherein modulating at least some of the plurality of signals comprises:
modulating at least one of the plurality of signals using an on-off keying (OOK) encoding; and
modulating at least one of the plurality of signals using a pseudo random bit serial (PRBS) encoding.
Johnson teaches using modulations (During the portion of the switching cycle when the bandpass signal has been switched 'on', and after a predetermined time delay, the controller 30 may modulate the switched bandpass signal using a binary modulation scheme (for example, on-off keying (OOK) or binary phase shift keying (BPSK)) and a binary modulating signal, to provide a modulated signal.)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by DO with teaching by Joohnson in order to provide beams which are well distinguishable.


Allowable Subject Matter
Claim 21-25, 32-35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645